Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-7, 10-12, 15-17 and 20 (renumbered as claims 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed.  Upon searching a variety of databases, the examiner respectfully submits that claims 1-14 are allowed in light of the applicant’s claim amendments, remarks and in light of the prior art made of record.  More specifically, the prior art failed to disclose the following:
receiving, by a computer system, machine data from one or more data sources; 
analyzing, by the computer system, the machine data to identify a number of occurrences of a particular error condition in the machine data; 
identifying, by the computer system, a first event pattern based upon the identification of the number of occurrences of the particular error condition; 
COMBINED WITH
registering, by the computer system, the first event pattern in response to identifying the first event pattern, to produce a registered event pattern; 
generating, by the computer system, a visualization representing one or more information technology systems that generated machine data associated with a second event pattern, based upon a determination that 
generating, by the computer system, a control tool within the visualization, wherein user interaction with the control tool triggers: 
retrieving events by searching for events surrounding the second event pattern; 
and replaying the retrieved events; 
COMBINED WITH
and generating within the visualization a representation of the replaying of the retrieved events surrounding the second event pattern, wherein the control tool controls a time window for replaying the retrieved events;
3149715702.1predicting a future occurrence of the one or more registered event pattern or an event pattern similar to the registered event pattern based on an analysis of the registered event pattern; 
and distributing an alert notification of the predicted future occurrence to one or more users.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elwell, US 8527814, discloses a method for repairing an error in a software application, including receiving an error including an error description detailing the error, identifying, using a plurality of commands, a network address of a client computer executing the software application and a file system location on the client computer, transmitting, using the plurality of commands, an error tool file to the client computer at the network address, storing, using the plurality of commands, the error tool file on the client computer at the file system location, installing, using the plurality of commands, an error tool on the client computer using the error tool file, executing, using the plurality of commands, the error tool on the client computer, repairing the error in the software application after executing the error tool, and receiving feedback in the form of an execution log from the error tool.
Hutton, US7784008, discloses a visualization system and method to present performance information of designs at higher levels of abstraction to enable designers to efficiently evaluate interrelated paths and portions of the design.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        January 11, 2021